Citation Nr: 1507938	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disorder (TMJ) (claimed as a dental condition), including as secondary to service-connected psychiatric disorder.

2. Entitlement to an increased initial rating for a post-traumatic stress disorder (PTSD) and anxiety disorder with social phobia, current evaluated as 30 percent disabling form October 8, 2008 and 70 percent disabling from August 3, 2011.  

3.  Entitlement to an effective date earlier than August 3, 2010 for the grant of a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2005 and from October 2007 to October 2008.  

This matter initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

By way of procedural history, in a February 2009 rating decision, the RO denied service connection for TMJ and granted service connection for anxiety with social phobia and assigned a 10 percent disability rating, effective October 8, 2008.  

In a January 2010 rating decision, the RO continued to deny service connection for TMJ and increased the rating assigned for anxiety with social phobia to 30 percent disabling, effective, October 8, 2008.

In a September 2011 rating decision, the RO reconsidered the issue regarding TMJ and denied service connection.  In the same decision, the RO increased the evaluation assigned for anxiety disorder with social phobia to 70 percent disabling, effective August 3, 2011; continued the 30 percent disability rating prior to August 3, 2011; and deferred the issue regarding PTSD.  

A September 2011 Report of General Information noted that the Veteran requested an earlier effective date regarding the assignment of the 70 percent disability rating.  

In an October 2011 rating decision, the RO granted service connection for PTSD, effective April 22, 2010 and noted that the PTSD was rated in conjunction with the Veteran's anxiety disorder with social phobia.  At the same time, the RO denied entitlement to an effective date earlier than August 3, 2011 for the assignment of the 70 percent disability rating for PTSD, previously diagnosed as anxiety disorder with social phobia.  

During his December 2011 hearing before a Decision Review Officer (DRO), the Veteran indicated that his increased symptoms were present for months prior to him submitting a statement in April 2010.  (A transcript of that hearing has been associated with the claims file.) 

In March 2012 statements in support of claim, the Veteran reported that he disagreed with the continuation of the 30 percent disability rating.  In a May 2012 Report of General Information, the Veteran indicated that was seeking an effective date earlier than April 22, 2010 for the grant of service-connection for PTSD.  

In a June 2012 statement of the case (SOC), the RO initially listed the issue as entitlement to an effective date earlier than August 3, 2011 for the assignment of the 70 percent disability evaluation for anxiety disorder with  social phobia (also rated with PTSD).  However, in the reasons and bases section, the RO recharacterized the issue as PTSD with anxiety disorder and social phobia, evaluated as 30 percent disabling from October 8, 2008 and 70 percent disabling effective August 3, 2011.  

The Board notes that regarding the question of entitlement to an earlier effective date for the assignment of the 70 percent disability rating for PTSD, previously diagnosed as anxiety disorder with social phobia, because the Veteran's appeal originated from a February 2009 rating decision that granted service connection, he is actually appealing the original assignment of disability evaluations following an award of service connection.  Thus, the claims actually involve the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The September 2011 rating decision, in which the RO increased the initial disability rating for the service-connected psychiatry disorder from 30 to 70 percent, effective August 3, 2011, remains in controversy because the staged rating assigned for the period since October 2008 remains less than the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his Form 9, the Veteran indicated that he did not recall appealing an effective date earlier than August 2011 for the grant of the 70 percent rating, unless that meant that he applied for retroactive pay on April 22, 2010 for anxiety disorder with social phobia and PTSD, when he requested a new examination. 

In other words, per the procedural history and the Veteran's substantive appeal, the appeal is not technically a question of entitlement to an earlier effective date for the assignment of a 70 percent disability rating for the service-connected psychiatric disorder,  but rather a claim of entitlement to increased initial ratings for a service-connected PTSD and anxiety disorder with social phobia, currently rated as 30 from October 8, 2008 and 70 percent disabling from August 3, 2011 as indicated on the June 2012 SOC.  See Fenderson supra.  Accordingly, the issue currently before the Board has been recharacterized as reflected on the title page.

Subsequent rating decisions in December 2012, June 2013 and February 2015 continued the 70 percent disability rating.  The December 2012 rating decision awarded entitlement to a TDIU, effective August 3, 2011 due to the Veteran's PTSD.  

The record contains evidence that the Veteran was unemployable due to his service-connected PTSD prior to the current effective date for TDIU, August 3, 2011. The determination of whether the Veteran is entitled to TDIU prior to August 3, 2011, is part of the determination of the initial increased rating for PTSD and anxiety disorder with social phobia, therefore, the Board has jurisdiction over the TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issues of entitlement to service connection for TMJ, entitlement to a TDIU prior to August 3, 2011 and entitlement to an initial rating in excess of 70 percent for PTSD and anxiety disorder with social phobia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. From October 8, 2008 and prior to February 26, 2010, the Veteran's PTSD and anxiety disorder with social phobia has resulted in resulted in occupational and social impairment due to such symptoms as: social impairment, chronic sleep disorder, depressed mood, anxiety, and panic attacks; it has not been manifested by symptomatology of such severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. From February 26, 2010, the Veteran's PTSD and anxiety disorder with social phobia has been manifested by, at the least, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  From October 8, 2008 and prior to February 26, 2010, the criteria for an initial disability evaluation in excess of 30 percent for PTSD and anxiety disorder with social phobia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. From February 26, 2010, the criteria for at least an initial rating of 70 percent for PTSD and anxiety disorder with social phobia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, and statements from the Veteran.  Moreover, the Veteran was afforded VA psychiatric examinations in May 2009, December 2010, July 2011, October 2011, and as recently as February 12, 2015.  The Board finds that the opinions and findings relating to the severity of the Veteran's PTSD and anxiety disorder with social phobia obtained in this case are adequate to provide the Veteran with at least a 70 percent disability rating.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

II.  Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 denote mild symptoms or some difficulty in social and occupational functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

A. For the Appeal Period From October 8, 2008 and Prior to February 26, 2010

A review of the evidence of record for the appeal period from October 8, 2008 and prior to February 26, 2010 reflects that a 30 percent evaluation continues to be the most appropriate evaluation.  

VA outpatient treatment records from the Northport VA Medical Center (VAMC) dated from September 2008 to February 23, 2010 showed treatment for anxiety and social phobia.  In October 2008, the Veteran was assigned a GAF score of 56.  On mental status examination, his appearance, attention concentration, memory, and thought processes were normal.  His motor activity was calm and pleasant.  He denied suicidal or homicidal ideations and hallucinations.  He experienced insomnia.  His judgment, insight, and impulse control were reported as fair.  He had complaints of fear of being in social situations and public speaking, as well as panic attacks in the evenings.  In April 2009, he was assigned a GAF score of 59.  In December 2009, he reported similar symptoms.  

On May 2009 VA examination, the Veteran indicated that he was a full-time college student and doing well in his courses.  He lived with his parents, worked out at a gym for exercise, socialized with friends, and planned to marry his fiancé.  On mental status examination, he was alert, oriented in three spheres, and made adequate eye contact.  His hygiene was unremarkable and he displayed behavior appropriate to the interview setting.  His manner was relaxed and suggested recent use of benzodiazepines and abuse of alcohol.  The examiner noted that substance abuse appeared to be a significant factor in the Veteran's psychiatric complaints.  He reported normal sleep patterns with medication.  His judgment and insight were present.  The examiner stated that the basis for a previous diagnosis of social phobia was unclear.  The Veteran's reports of anxiety and anxiety attacks were diagnosed as anxiety disorder not otherwise specified, which represented a continuation of the service connected diagnosis of neurosis, phobia.  The examiner added that the Veteran's claim of social phobia, depression, panic attacks and anxiety disorder reflected symptoms of the referenced anxiety disorder, not otherwise specified.  The examiner noted that the Veteran did not indicate significant periods of depression, and his interactions with his girlfriend, fellow students, and strangers, were not consistent with a current diagnosis of social phobia.  A GAF score of 65 was given, based on reported anxiety symptoms and attacks alone with sleep disturbance.

Overall for the appeal period from October 8, 2008 and prior to February 26, 2010, the Veteran's symptoms and functional impairment suggested social impairment, chronic sleep disorder, depressed mood, anxiety, and panic attacks.  As such, the Veteran's disability evaluation is more appropriately represented by the 30 percent rating than a higher rating of 50 percent.  The Board recognizes that symptomatology such as panic attacks, depression, disturbance of motivation and mood, difficulty with social relationships, and difficulty in adapting to stressful circumstances are listed as examples of the type of symptomatology that could be used to support a 50 percent and 70 percent evaluation.  However, the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  While the Veteran may have exhibited this symptomatology, the frequency, severity, and duration did not result in the degree of occupational and social impairment envisioned by a higher percent evaluation.  See 38 C.F.R. § 4.130.  While the Veteran was not working, he reported that he was a full-time student and was doing well in school.  He lived with his parents, socialized with friends, and planned to marry his fiancé.   

During this period, the Veteran's GAF score ranged from 56 to 65.  At its worst, his GAF scores reflected moderate symptoms, which appeared to be properly reflected by the assigned 30 percent evaluation.

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent for his PTSD and anxiety disorder with social phobia. However, VA has not received any credible medical or lay evidence demonstrating that the Veteran meets the schedular criteria for an evaluation in excess of 30 for the appeal period from October 8, 2008 and prior to February 26, 2010.   A 30 percent evaluation contemplates symptomatology reported by the Veteran such as anxiety and attacks, sleep impairment, and some degree of social impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for PTSD and anxiety disorder with social phobia must be denied for the appeal period from October r8, 2008 and prior to February 26, 2010.

B. For the Appeal Period From February 2010 

The Veteran's PTSD is entitled to at least a rating of 70 percent as of February 26, 2010.  In this regard, the Veteran's symptoms and functional impairment revealed deficiencies in most areas, such as deficiencies in areas of work, family relations, mood, and judgment.  For example, treatment records from Northport VA Medical Center (VAMC) dated February 26, 2010 showed that the Veteran presented to the emergency room with complaints of being very anxious and having panic attacks.  He reported that he had suicidal feelings, thoughts, and impulses.  On examination, he exhibited psychomotor agitation, pressured speech, his mood was irritable, his affect was labile, and his insight and judgment were limited.  He was assigned a GAF score of 30 and hospitalized for approximately three weeks.  The treatment records noted that he was recently married and socialized with peers, but had panic attacks.  In March 2010, he reported that he experienced mood swings and suicidal ideations.  He experienced racing thoughts, irritability/anger, hypersensitivity to sounds, and was energetic.  He had impaired sleep, periods of depression, no motivation, and a hard time getting out of bed.  He exhibited a depressed mood and was tired.  He reported that he had occasional violent thoughts followed by verbal abuse and that he recently hit his father.  He was not employed.  A narrative discharge summary in March 2010 noted that the Veteran was admitted for social phobia and anxiety.  He had been assigned a GAF score of 50.  

In an April 2010 statement in support of claim, the Veteran reported that he was getting treatment for PTSD and that his symptoms were getting worse, despite medication, counseling, and therapy.  

On December 2010 VA examination, the Veteran reported that he lived with his wife and members of his extended family.  He worked for the past month as a security guard and did not indicate any problems on the job as a result of psychiatric symptoms.  The examiner specifically noted that the Veteran was not reporting symptoms of social phobia, possibly because his medications were effective.  On examination, his mood was subdued and affect was blunted.  He reported hypersomnolence when taking psychiatric medication.  He was assigned a GAF score of 65.  Based on this examination, the Veteran was also diagnosed with benzodiazepine dependence, which the VA examiner in Manila stated was directly due to the treatment of anxiety disorder, however, the condition dependence was found to be in remission.  

On VA examination dated August 3, 2011, the examiner included findings from pertinent VA treatment records.  An April 2011 VA treatment record noted that the Veteran kept to himself, some days he felt depressed and shaky, and he also felt tense in crowded situations, elevators, and other places.  He recalled scenes from Iraq.  He was assessed with an anxiety disorder and social phobia.  In July 2011, he was hospitalized for Dengue fever in July 2011.  During his hospitalization, his psychiatric medications were stopped and he reported that since his discharge, he experienced social phobia, did not want to go out anymore, and would only have his wife go places with him.  He felt depressed an anxious.  On examination, reported that he had panic attacks all the time, which resulted in his heart pounding and difficulty with breathing, but mostly when he was in a crowd.  He reported that he had suicidal thoughts, but had not attempted suicide.  He also indicated that he experienced homicidal thoughts when he was intoxicated.  His impulse was fair and he had episodes of violence, with previous histories of arrest after an altercation at a club in New York City.  He was not employed.  He had graduated from college and was accepted into a Master's Degree program in New York; however, he decided not to go due to the birth of his daughter and recent move to the Philippines.  

On July 2012 VA examination, the Veteran was assigned a GAF score of 55 due to moderate symptoms such as hypervigilance; more vivid recollections of combat trauma to include visual, auditory, and illusionary hallucinatory behavior; intrusive thoughts; and more anxiety symptoms.  The examiner described that Veteran's disorder as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He reported that he was not employed or going to school.  He was "dependent" on his medical to ensure "normal" behavior.  He feared that if he pursued his studies or a career that he might "flip out" and cause complicated interpersonal problems.  Despite taking his medication, he still had temper outbursts, low self-confidence, and poor concentration and motivation.   He described visual and auditory perceptions, and thought content disturbances.  He exhibited depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss (i.e. forgetting names, directions, recent events), disturbances in motivation and mood, suicidal ideations, and difficulty in establishing and maintaining effective work and social relationships.  

Overall, the Veteran's occupational and social impairments are evident for the appeal period from February 26, 2010.  VA treatment records during this time include a GAF score as low as 30, indicative of serious impairment or inability to function in almost all areas. 

The September 2011 rating decision granted an increased 70 percent rating, effective August 3, 2011, based on the VA examiners findings that the Veteran had suicidal thoughts and panic attacks all of the time, especially in a crowd.  The Board notes that while it appeared that the Veteran was initially examined on August 3, 2011, a staff physician actually signed the VA examination report on an earlier date, July 22, 2011.  Also, the Veteran did not exhibit such symptoms during his December 2010 VA examination, VA treatment records dating back to February 26, 2010 documented symptoms of sleep impairment, depression, anxiety, panic attacks, suicidal ideations, poor impulse control (anger and irritability), and difficulty in adapting to stressful circumstances.  The Board finds that these symptoms have been noted to cause deficiencies in areas of work, family relations, mood, and judgment. 

Overall, the evidence is in at least a state of equipoise with regards to whether the Veteran's disability picture more nearly approximates the criteria required for at least a 70 percent rating for PTSD and anxiety disorder with social phobia as of February 26, 2010.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of at least 70 percent for PTSD  and anxiety disorder with social phobia have been satisfied as of February 26, 2010 and the appeal is granted to that extent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411.

The issue of whether the Veteran is entitled to an initial disability evaluation in excess of 70 percent for PTSD and anxiety disorder with social phobia is addressed in the remand section below. 


ORDER

From October 8, 2008 and prior to February 26, 2010, an initial rating in excess of 30 percent for PTSD and anxiety disorder with social phobia is denied.  

From February 26, 2010, an initial rating of at least 70 percent for PTSD and anxiety disorder with social phobia is granted. 

REMAND

In June 2013, the Veteran indicated that his PTSD and anxiety disorder with social phobia increased in severity.  VA PTSD examination dated as recently as February 12, 2015, appears to support the Veteran's contentions of experiencing increased symptoms.  The Veteran's claim should be readjudicated on the entirety of the evidence, to include the February 12, 2015 VA PTSD examination report along with any additional evidence obtained through the requested development below that has not yet considered by the AOJ.

Here, the July 2011 VA mental disorders evaluation showed that the Veteran sought treatment at the Manila VA Medical Center at least in April and July 2011.  During the February 2015 VA PTSD examination, the Veteran also indicated that he sought VA treatment since his last July 2012 VA examination and underwent two Social Security Administration examinations.  A review of the Veteran's paper and paperless claims file includes treatment records last dated in June 2010 from Northport VAMC and treatment records dated from May to October 2012 from Manila VAMC.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

It appears that the Veteran has applied for SSA disability benefits.  Any pertinent records should be obtained on remand.  Tetro v. Gober, 14 Vet. App. 100 (2000); Murincsak v. Derwinski, 2 Vet. App. 363 (1992);

An October 2008 VA treatment record noted that the Veteran was experiencing pain in his jaw.  During an April 2009 VA Dental Consult, the Veteran's bilateral TMJ was without clicking, popping, or crepitus; however, tenderness was shown.  On April 2009 VA examination, the examiner who provided the Dental Consult, opined that it appeared that the Veteran's muscle tenderness was entirely secondary to his reaction to stress with clenching of his jaw although there was no TMJ joint dysfunction or pathology.  

In light of the VA examiners findings that the Veteran did experience muscle tenderness and clenched his jaw secondary to stress, evidence of symptoms of PTSD and anxiety disorder with social phobia increasing in severity during the course of the appeal, and that almost five years have passed since the Veteran's last dental examination in April 2009, the record is not clear as to whether or not the Veteran has a current TMJ disorder.  Therefore, a new VA examination is indicated.  

A December 2012 rating decision granted entitlement to TDIU, effective August 3, 2011.  On November 2012, the Veteran submitted an application for increased compensation based on unemployability claiming that he last worked as a security guard in February 2011.  He indicated that he became too disabled to work since then due to his service-connected PTSD and anxiety with social phobia, severe obstructive sleep apnea, and tinnitus, therefore, the question becomes whether the Veteran is entitled to TDIU prior to August 3, 2011.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible for his PTSD and anxiety disorder with social phobia, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the appeal period prior to August 3, 2011.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.

As a final matter, the Board also points out that, as any decision with regard to whether the Veteran is entitled to an initial disability evaluation in excess of 70 percent for the appeal period from February 26, 2010 or entitled to service connection for a TMJ disability may have an impact on the effective date of TDIU, these claims are inextricably intertwined with each other. Harris v. Derwinski, 1 Vet. App. 180 (1991).  As these claims should be considered together, it follows that, any Board action on the matters of an earlier effective date for a TDIU, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric disabilities from Northport VAMC since June 2010 and from Manila VAMC prior to May 2012 and from October 2012, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

2. Contact the SSA and take all appropriate action to obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

3. After the completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine whether the current nature and likely etiology of any TMJ disorder.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer the following questions:

(a) Does the Veteran have a current disorder of the jaw, including TMJ? In addressing this issue, the examiner should comment on the Veteran's reports of jaw pain, and the assessment that he had muscle tenderness that was entirely secondary to his reaction to stress with clenching of his jaw, provided by the April 2009 examiner.

(b) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed jaw/TMJ disorder was caused (in whole or in part) by his service-connected disabilities, including his service-connected PTSD with anxiety disorder and social phobia?

(c) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed jaw/TMJ disorder has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities, including his service-connected PTSD with anxiety disorder and social phobia?

If any currently diagnosed jaw/TMJ disorder was aggravated by service-connected disabilities, including his service-connected PTSD with anxiety disorder and social phobia, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4. If entitlement to a rating in excess of 70 percent for PTSD and anxiety disorder with social phobia from February 26, 2010 and entitlement to a TDIU for the appeal period prior to August 3, 2011 remain denied, the AOJ shall issue a supplemental statement of the case with consideration of all evidence added to the claims file since the claim was last adjudicated in June 2013.  Thereafter, the case shall be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


